Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 1 of 8 PageID #: 73




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

COURTNEY LONG,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-03723-JPH-DLP
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )

            ENTRY DENYNG PETITION FOR WRIT OF HABEAS CORPUS
                AND DIRECTING ENTRY OF FINAL JUDGMENT

       Courtney Long's petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case NCN 19-04-0013. For the reasons explained in this Entry, Mr. Long's petition is

denied.

       A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 2 of 8 PageID #: 74




       B. Disciplinary Proceedings

       On April 17, 2019, Indiana Department of Correction (IDOC) Correctional Officer

LeMaster wrote a Report of Conduct charging Mr. Long with a violation of Code B-240/212,

Attempted Assault on Staff as follows:

       On the above date and approximate time I Officer LeMaster told Off. Long,
       Courtney (108201) to return to his cell. Off. Long then came at me in an aggressive,
       threatening manner. Off. Long, Courtney (108201) had to be restrained, physically,
       by multiple inmates. Off. Long, Courtney (108201) has been advised of this
       conduct report.

Dkt. 7-1.

       On April 22, 2019, Mr. Long received the Notice of Disciplinary Hearing Screening Report

notifying him of the charge. Dkt. 7-2. Mr. Long pleaded not guilty. Id. He requested three

witnesses: (1) Craig, Larry, (2) Petry, Antonio, and (3) an unidentified "white guy," presumably

Officer Hensley, to make statements regarding whether Mr. Long attempted to assault the officer.

Id. Mr. Long also requested physical evidence of the video of the dayroom on April 16, 2019, from

17:10 to 17:40 stating that it would "show another offender was just talking to him and getting him

to go to his cell." Id. Multiple witnesses provided written statements in lieu of appearing at the

hearing.

       Officer Hensley provided the following statement:

       On the above date and approximate time officer LeMaster gave offender Long
       108201 a direct order to lock up. Offender Long then began screaming and walking
       towards officer LeMaster. Offender Long then walked away from officer LeMaster
       still yelling profanities.

Dkt. 7-8.

       Offender Michael Campbell provided the following statement:

       He never attempted to assault the officer in any type of way! We was all standing
       there having a conversation with the officers & not once did he attempt to do
       anything like that.


                                                2
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 3 of 8 PageID #: 75




Dkt. 7-9.

       Offender Petry provided the following statement:

       Long did not threaten or attempt to assault officer LeMaster. I told Long to not pay
       officer LeMaster any attention and to just go back to his room because officer was
       provoking Long.

Dkt. 7-10.

       Offender Craig provided the following statement:

       Offender Long never attempted to assault any officer[.] He cut the phone off on
       offender Long and offender Long was telling the officer that you need to talk and
       respect people more that was all it was[.] He never tried to assault the officer.

Dkt. 7-11.

       Mr. Long was not allowed to view the video evidence for security reasons, but the

disciplinary hearing officer (DHO) reviewed the video of the incident and summarized it as

follows:

       The video for the above case was reviewed from 17:10 to 17:40 as the offender
       requested. Video shows the Officers walk into the pod and a group of offenders
       gather around them. The camera is too far away and the video quality is too poor to
       identify anyone or see any details. Camera does not record sound.

Dkt. 7-6. The Court has reviewed the video footage provided for in camera review and finds that

the summation accurately depicts the events that occurred.

       Mr. Long's disciplinary hearing was initially postponed, and then occurred on May 1, 2019.

Dkt. 7-5. Mr. Long submitted a written statement and commented that he "didn't attempt to assault

[the officer]. He was messin with me. He cut the phone off on me." Id.

       The DHO found Mr. Long guilty based upon the conduct report, statement of offender,

evidence from witnesses, and video evidence. The Court notes that the DHO modified the charge




                                                3
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 4 of 8 PageID #: 76




to a violation of Code B-236, Disorderly Conduct. 1 Id. Mr. Long's sanctions included a deprivation

of 45-days earned credit time and a credit class demotion. Id.

        Mr. Long appealed to the Facility Head and the IDOC Final Reviewing Authority, but

neither appeal was successful. Dkt. 7-12; dkt. 7-13. He then filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Dkt. 1.

        C. Analysis

        Mr. Long raises three grounds in his petition: (1) he did not receive a hearing by an

impartial decision-maker; (2) he was denied the ability to present evidence he requested; and (3)

the sanctions imposed were excessive. Id. at 2. For the first time in his reply, Mr. Long states that

the record is "devoid of any reliable evidence" that he was disorderly and disrupted the security of

the facility. Dkt. 15 at 2. The Court will not consider this argument as "[a]rguments raised for the

first time in a reply brief are waived." Stechauner v. Smith, 852 F.3d 708, 721 (7th Cir. 2017).

1. Impartial Decision-Maker

        Mr. Long argues that because the sanctions were being completed as he was walking into

the hearing and before the DHO heard any live witnesses, and because he denied the allegation in

his statement, the DHO was partial in his decision. Dkt. 1 at 2; dkt. 16 at 4. In his reply, he contends

that the DHO "played the role of a prosecutor" by writing a summation of the video evidence and

withheld evidence of Sgt. Seye, who would have testified about the reporting officer's history of

grievances and falsification of this report against Long. Dkt. 16 at 4-5.

        A prisoner in a disciplinary action has the right to be heard before an impartial decision-

maker. Hill, 472 U.S. at 454. However, hearing officers "are entitled to a presumption of honesty



1 Disorderly conduct is defined as "exhibiting conduct which disrupts the security of the facility or
other area in which the offender is located." See Dkt. 7-14 at 1, 02-04-101 Appendix I: Offenses
(June 4, 2018).
                                                   4
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 5 of 8 PageID #: 77




and integrity" absent clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir.

2003); see Perotti v. Marberry, 355 F. App'x 39, 43 (7th Cir. 2009) (citing Withrow v Larkin, 421

U.S. 35, 47 (1975)). Moreover, the "constitutional standard for impermissible bias is high," and

hearing officers "are not deemed biased simply because they presided over a prisoner's previous

disciplinary proceeding" or because they are employed by the prison. Piggie, 342 F.3d at 666. The

presumption is overcome—and an inmate's right to an impartial decision-maker is breached—in

rare cases, such as when the hearing officer has been "directly or substantially involved in the

factual events underlying the disciplinary charges, or in the investigation thereof." Id. at 667.

       Simply put, Mr. Long has not presented clear evidence to overcome the presumption that

his hearing officer was impartial. The DHO's preparation of a written summary of the video

evidence prior to a disciplinary hearing is a part of his or her overall role to review and consider

available evidence in disciplinary cases. Moreover, it is not out of the ordinary for a DHO to review

evidence in the record prior to a disciplinary hearing in order to prepare and preside over such

hearing. Mr. Long admits that the DHO did "base" his decision off of his statement. Dkt. 1 at 2.

The DHO articulated his basis for his decision as a culmination of staff reports, Mr. Long's

statement, all of the witness statements, and the video. Dkt. 7-5. The Court notes that Mr. Long

did not request any evidence from Sgt. Seye at screening.

       As a result of this review, the DHO modified the charge against Mr. Long to a less serious

offense and reduced the sanction from a deprivation of 90-days earned credit time to 45 days. Id.

Mr. Long has not shown that the DHO was directly or substantially involved in the factual events

underlying his charge or the investigation of such.

       Accordingly, habeas relief on this ground is denied.




                                                 5
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 6 of 8 PageID #: 78




2. Denial of Evidence

       Mr. Long contends only generally that he was denied evidence of camera footage and

witness statements in his petition. Dkt. 1 at 2. Mr. Long's petition states this ground for relief as:

"I asked for camera footage and witness statements that was not presented nor used in the decision

making process." Dkt. 1 at 2. In his reply, he claims that he requested "live testimony" from Officer

Hensley and Offenders Campbell, Petry, and Craig, and that this failure to present these witnesses

in person violated his due process rights. Dkt. 16 at 7. The respondent did not address the issue of

live testimony because this contention was not raised in the petition. Mr. Long waived this

argument regarding "live testimony" by not raising it in his petition, but only in the reply.

Stechauner, 852 F.3d at 721.

       But even if this argument had not been waived, Mr. Long cannot show the lack of "live

testimony" prejudiced him, so any error would be harmless error. See Jones v. Cross, 637 F.3d

841, 846-47 (7th Cir. 2011). Mr. Long wanted his witnesses to state whether he had attempted to

assault the officer. The witnesses uniformly said that he had not. This evidence apparently

persuaded the DHO to modify the charge to disorderly conduct, a charge that does not encompass

any attempted assault. Mr. Long has not identified what else his witnesses would have said and,

therefore, has not shown that any denial of live testimony resulted in prejudice. The DHO

considered the witness statements that Mr. Long had requested. There is no due process error in

this regard.

       Although Mr. Long was not allowed to view the video evidence, the DHO explained that

this was based on security concerns. Moreover, the Court has reviewed the video in camera, and

has concluded that the DHO's summary was accurate. The video evidence was not clear enough to

add any substance to the record.



                                                  6
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 7 of 8 PageID #: 79




       Accordingly, habeas relief on this ground is denied.

3. Excessive Sanctions

       The respondent argues that Mr. Long failed to exhaust his administrative remedies as to

excessive sanctions, and this ground is now procedurally defaulted. The Court has reviewed Mr.

Long's first level appeal 2 and finds that Mr. Long did not raise this ground in his appeals, nor has

he explained why he did not do so.

       In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

Final Reviewing Authority may be raised in a subsequent petition for writ of habeas corpus unless

a showing of "cause and prejudice or a miscarriage of justice (meaning conviction of an innocent

person)" has been made. See 28 U.S.C. § 2254(b)(1)(A); Washington v. Boughton, 884 F.3d 692,

698 (7th Cir. 2018); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d

978, 981 (7th Cir. 2002). Mr. Long has not shown cause and prejudice.

       Accordingly, habeas relief on this ground is denied.

       D. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Long to the relief he seeks.




2 Mr. Long's first level appeal on May 8, 2019 reads: "The record is completely devoid of any
evidence that Long was disorderly while exercising oral grievances of racial discrimination which
is in his job description as program mentor; 2. Denial of live witness testimony denies due process;
3. denial of physical evidence complete video review; 4. denial of exculpatory evidence (Sgt. Seye)
that proved Long innocent; 5. denial of impartial decision-maker for prevaricating video report; 6.
Denial of a reasoned explanation as to why it believed an officer that racially discriminated against
Long, retaliated against Long by filing false conduct report and then quit his job over Long's
credible witness and 7. Violation of I.C. 11-11-5-5(a) right to confront[.]" Dkt. 7-12.
                                                 7
Case 1:19-cv-03723-JPH-DLP Document 17 Filed 01/06/21 Page 8 of 8 PageID #: 80




Accordingly, Mr. Long's petition for a writ of habeas corpus must be denied and the action

dismissed.

       Judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 1/6/2021




Distribution:

COURTNEY LONG
108201
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Frances Hale Barrow
INDIANA ATTORNEY GENERAL
frances.barrow@atg.in.gov




                                              8
